Citation Nr: 1450109	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-42 235A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for right lower extremity axonal type motor polyneuropathy.  

2.  Entitlement to service connection for left lower extremity axonal type motor polyneuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He served in the Republic of South Vietnam from June 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2012, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

In a February 2013 Board decision new and material evidence was found to reopen the claims for service connection but the case was remanded for further development prior to de novo adjudication on the merits.  

Contained in Virtual VA is an October 2013 rating decision which granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) effective November 8, 2012, and also granted basic eligibility to Dependents' Educational Assistance (DEA) from November 8, 2012, but which confirmed and continued a 70 percent rating for posttraumatic stress disorder (PTSD) which is the Veteran's only service-connected disability. 

Entered into VBMS on December 20, 2013, was a Notice of Disagreement (NOD) from the Veteran's service representative as to a December 3, 2013, as to a "denial of payment for emergency services, pursuant to 38 U.S.C. 1725 and 38 C.F.R. § 17.1002."  It was stated that attached thereto were VA Forms 21-0958 and 21-4138, as well as a VA letter dated December 3, 2013.  However, while the VA Forms are contained in VBMS, there is no VA letter of December 3, 2013 associated with these VBMS entries or otherwise contained in VBMS.  

Another VBMS entry of February 13, 2014, states "received nod from denial of emergency room payment. not ro jurisdiction. forwarded to VAMC BP [By Pines]."  

Inasmuch as there is no documentation in the claims file, Virtual VA or VBMS, that a claim for reimbursement or payment of emergency service has been denied, the Board cannot be certain that an NOD has been filed which would initiate an appeal as to any such matter.  Generally see Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, this matter is referred to the RO for clarification.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.  


REMAND

The earliest clinical record on file relative to bilateral lower extremity peripheral neuropathy is a May 2004 VA outpatient treatment (VAOPT) record which noted that the Veteran had had bilateral lower extremity pain for two (2) years.  He had a history of chronic alcoholism.  The assessment was that his bilateral leg pain was probably secondary to peripheral vascular disease and peripheral neuropathy.  

Records from the Social Security Administration (SSA) include a July 2004 notation that the Veteran may have had a stroke several years earlier.  In August 2004 it was indicated that he had restless leg syndrome.  

VA treatment notes in September 2010 and May 2011 by a primary care physician, include a diagnosis of peripheral neuropathy, probably a combination of Agent Orange and ETOH-associated.  

At the December 2012 Board videoconference the Veteran denied having diabetes mellitus.  

On VA examination in March 2013 an examiner confirmed the diagnosis of chronic peripheral neuropathy of the bilateral lower extremities.  Upon completion of the examination and a review of the claims file, the examiner opined that this condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner supported the medical opinion by noting that the Agent Orange presumption only applied to acute and subacute peripheral neuropathy which manifested within one year of exposure and resolves within 2 years after occurrence; however, the evidence of record did not support such manifestations.  Furthermore, the service treatment records were silent regarding any complaints related to peripheral neuropathy or symptoms thereof.  

However, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) had held that "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (emphasis added).   

"The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (emphasis added).  

Moreover, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  

Previously, VA regulations stated that if a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, and acute and subacute peripheral neuropathy (which means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

However, in the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  

Thus, effective as to all claims pending or filed on or after September 6, 2013, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to 38 C.F.R. § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed.Reg. 54763 - 54766 (September 6, 2013).  

Here, the 2013 opinion was predicated, at least in part, on the finding that the Veteran's peripheral neuropathy had not resolved within 2 years after inception.  Because it is no longer required that peripheral neuropathy due to herbicide exposure must have resolved, and in light of the September 2010 and May 2011 VA treatment notes reflecting a diagnosis of peripheral neuropathy, which was probably a combination of Agent Orange and associated with alcohol, an addendum to the 2013 VA medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the evidence of record must be returned to the examiner that conducted the March 2013 VA examination for an addendum to the opinion rendered at that time.  If the individual that conducted the March 2013 evaluation is not available, another qualified examiner must provide the opinion.  If another examination of the Veteran is deemed necessary by an examiner, one should be conducted.   

The claims files, including a copy of this REMAND, and all electronic records should be made available to the examiner, and the examiner should specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner should state whether any peripheral neuropathy which the Veteran now has is related to his military service, to include exposure to herbicides.  

In particular, the examiner is requested to address the September 2010 and May 2011 VA treatment notes that the Veteran's current peripheral neuropathy is due to a combination of herbicide exposure and alcohol; as well as other clinical records noting that the Veteran has or may have peripheral vascular disease of the lower extremities and may have had a stroke in the past.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it should be so stated, and the examiner should provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner should indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  If an examination is deemed necessary to provide the medical opinions, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If the benefits remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

